            Case 2:19-bk-10762-NB                   Doc 5 Filed 01/25/19 Entered 01/25/19 16:51:14                                     Desc
                                                     Main Document    Page 1 of 3

Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
Nos., State Bar No. & Email Address
NICHOLAS ROZANSKY – Bar No. 219855
SUSAN K. SEFLIN - Bar No. 213865
JESSICA L. BAGDANOV - Bar No. 281020
BRUTZKUS GUBNER
21650 Oxnard Street, Suite 500
Woodland Hills, CA 91367
Telephone: (818) 827-9000
Facsimile: (818) 827-9099
Email: sseflin@bg.law
 jbagdanov@bg.law
     Individual appearing without attorney
     Attorney for: Chapter 11 Debtor in Possession

                                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                      CASE NO.: 2:19-bk-10762-NB
                                                                             CHAPTER: 11
KOI DESIGN LLC,
                                                                                        STATEMENT REGARDING
                                                                                         CASH COLLATERAL OR
                                                                                    DEBTOR IN POSSESSION FINANCING
                                                                                        [FRBP 4001; LBR 4001-2]

                                                                             DATE:                 01/30/2019
                                                                             TIME:                 10:00 a.m.
                                                                             COURTROOM:            1545
                                                                             ADDRESS:              255 E. Temple Street
                                                              Debtor(s).                           Los Angeles, CA 90012



 Secured party(ies): Wells Fargo Trade Capital Services, Inc.;
                     Strategic Partners, Inc. (disputed)

The Debtor has requested the approval of either (1) a motion for use of cash collateral, or postpetition financing, or both,
or (2) through a separately-filed motion, a stipulation providing for the use of cash collateral, or postpetition financing, or
both. The proposed form of order on the motion or the stipulation contains the following provisions or findings of fact:
                                                                                                                           Page           Line No.
             Disclosures Tracking FRBP 4001(c)(1)(B)(i) through (xi) and (d)(1)(B)
                                                                                                                           No.:         (if applicable)
          (i): “[A] grant of priority or a lien on property of the estate under § 364(c) or (d)”
          (ii): “[T]he providing of adequate protection or priority for a claim that arose before the
          commencement of the case, including the granting of a lien on property of the estate                               12                  5
          to secure the claim, or the use of property of the estate or credit obtained under § 364
          to make cash payments on account of the claim”
                   Cross-collateralization, i.e., clauses that secure prepetition debt by postpetition
                   assets in which the secured party would not otherwise have a security interest
                   by virtue of its prepetition security agreement or applicable law
                   Roll-up, i.e., provisions deeming prepetition debt to be postpetition debt or using
                   postpetition loans from a prepetition secured party to pay part or all of that
                   secured party’s prepetition debt, other than as provided in § 552(b)
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                           Page 1                                           F 4001-2.STMT.FINANCE
         Case 2:19-bk-10762-NB                   Doc 5 Filed 01/25/19 Entered 01/25/19 16:51:14                                     Desc
                                                  Main Document    Page 2 of 3

 Continued from page 1
             Grant a replacement lien in an amount in excess of the dollar amount of the lien
             on cash collateral as of the petition date
       (iii): “[A] determination of the validity, enforceability, priority, or amount of a claim that
       arose before the commencement of the case, or of any lien securing the claim”
       (iv): “[A] waiver or modification of Code provisions or applicable rules relating to the
       automatic stay”
               Automatic relief from the automatic stay upon occurrence of certain events.
       (v): “[A] waiver or modification of any entity’s authority or right to file a plan, seek an
       extension of time in which the debtor has the exclusive right to file a plan, request the
       use of cash collateral under § 363(c), or request authority to obtain credit under § 364”
       (vi): “[T]he establishment of deadlines for filing a plan of reorganization, for approval of
       a disclosure statement, for a hearing on confirmation, or for entry of a confirmation
       order”
       (vii): “[A] waiver or modification of the applicability of nonbankruptcy law relating to the
       perfection of a lien on property of the estate, or on the foreclosure or other
       enforcement of the lien”
       (viii): “[A] release, waiver, or limitation on any claim or other cause of action belonging
       to the estate or the trustee, including any modification of the statute of limitations or
       other deadline to commence an action”
       (ix): “[T]he indemnification of any entity”
       (x): “[A] release, waiver, or limitation of any right under § 506(c)”
              The granting of any lien on any claim or cause of action arising under § 506(c)
       (xi): “The granting of any lien on any claim or cause of action arising under §§ 544,
       545, 547, 548, 549, 553(b), 723(a), or 724(a)”
                                                                                                                        Page           Line No.
                        Additional Disclosures Required by LBR 4001-2
                                                                                                                        No.:         (if applicable)
       With respect to a professional fee carve out, disparate treatment for professionals
       retained by a creditors’ committee from that provided for the professionals retained by
       the debtor
       Pay down prepetition principal owed to a creditor
       Findings of fact on matters extraneous to the approval process




 01/25/2019         Susan K. Seflin                                                  /s/ Susan K. Seflin
 Date                      Printed Name                                                     Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 2                                           F 4001-2.STMT.FINANCE
            Case 2:19-bk-10762-NB                   Doc 5 Filed 01/25/19 Entered 01/25/19 16:51:14                                    Desc
                                                     Main Document    Page 3 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard St., Suite 500, Woodland Hills, California 91367


A true and correct copy of the foregoing document entitled: Statement Regarding Cash Collateral or Debtor in Possession
Financing will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
25, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

     ssefin@bg.law
     ustpregion16.la.ecf@usdoj.gov



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

[To Be Served]



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on ____, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

[To Be Served]


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 25, 2019                Susan K. Seflin                                                /s/ Susan K. Seflin
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
